DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 10/19/2020. Claims 1-28 are pending for examination.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation " the at least one collocated sensor" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the at least one collocated sensor” will be interpret as “the at least one sensor”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 8, 10, 11, 13, 14, 15 & 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kummetz et al. (US 2015/0131520).

Regarding claim 1: Kummetz disclose a communication component management system comprising:
at least one communication component (repeater 1) used to establish a communication link between user equipment within an area of a building and a distributed antenna system (DAS) (¶0061); 
(sensor 11A) located to sense environmental conditions within the building as part of a building control management system (¶0025, ¶0052 and ¶0062), and 
at least one controller (control unit 13) in communication with the at least one communication component, the at least one controller further communicatively coupled to receive sensor data from the at least one building sensor, the at least one controller configured to selectively change an operation state of the at least one communication component based at least in part on received sensor data from the at least one building sensor (¶0025, ¶0052).
Kummetz does not explicitly disclose the at least one building sensor positioned a select distance from the at least one communication component of the DAS. Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to rearrange the sensor to place a ta select distance from the at least one communication component of the DAS, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 2: Kummetz disclose the communication component management system of claim 1, wherein the at least one building sensor is at least one of a light intensity sensor, image sensor, an audio sensor, a movement sensor, an acceleration sensor, a positon sensor, smoke detector sensor, a fire detector sensor, a gunshot detector, a gas detector, a water sensor, a humidity sensor, a temperature sensor, a pressure sensor, a radio sensor, a radio frequency sensor, a sensor for the detection of explosions, a sensor configured to sense aggressive behavior, a sensor configured to detect violent behavior and a sensor configured to detect panic (¶0025, ¶0052 and ¶0062).

Regarding claim 3: Kummetz disclose the communication component management system of claim 1, wherein the at least one controller further comprises:
a building controller in communication with the at least one building sensor to receive sensor data from the at least one building sensor (controller unit 13); and 
a DAS communication controller in communication with the at least one communication component to control the operation state of the at least one communication component, the DAS controller further in communication with the building controller to receive the sensor data from the at least one building sensor (Figure 3: master controller 30) (¶0061-0062).

Regarding claim 5: Kummetz disclose the communication component management system of claim 3, wherein the building controller (31A) is in communication with at least one other building controller (31B) to receive sensor data associated with an area monitored by the at least one other building controller, the building controller configured to pass the sensor data associated with the area monitored by the at least one other building controller to the DAS communication controller (¶0061-0063).

Regarding claim 6: Kummetz disclose the communication component management system of claim 1, but does not explicitly disclose further comprising:
at least one collocated sensor positioned within the at least one communication component, the at least one controller communicatively coupled to receive sensor data from the at least one collocated sensor, the at least one controller configured to selectively change an operation state of the at least one communication component based at least in part on received (¶0025, ¶0052 and ¶0062). Therefore, before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to duplicate the at least one senor with at least one collocated sensor since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 8: Kummetz disclose the communication component management system of claim 6, wherein the at least one controller further comprises:
a building controller in communication with the at least one building sensor to receive sensor data from the at least one building sensor (controller unit 13); and 
a DAS communication controller in communication with the at least one communication component to control the operation state of the at least one communication component, the DAS controller further in communication with the building controller to receive the sensor data from the at least one building sensor (Figure 3: master controller 30) (¶0061-0062).


Regarding claim 10: Kummetz disclose the communication component management system of claim 1, further comprising: at least one input/output device (mobile radio terminal 5A) in communication with the at least one controller (¶0063).

Regarding claim 11: Kummetz disclose the communication component management system of claim 1, wherein in the at least communication component includes at least one of a analog switching, digital switch for digital switching a digital signal transport, antenna manipulation components for direction, directivity and beam width control for antenna and antenna arrays (¶0052).

Regarding claim 13: Kummetz a distributed antenna system (DAS) having a communication component management system, the DAS comprising:
at least one base station in communication (Figure 4, item 4A); 
at least one master unit (Figure 3: master unit 30) in communication with the at least one base station to at least in part route communication signals (¶0061); 
a plurality of communication components (remote units 31A-B), each communication component positioned to provide communication services to a select coverage area within a building, the plurality of communication components in communication with the at least one master unit (¶0061); 
a plurality of building sensors (sensor 11A-B), each building sensor positioned to generate sensor data relating to a select sensor area of the building as part of a building control management system (¶0025);
and at least one controller in communication with the plurality of components (Figure 3: master unit 30), the at least one controller further communicatively coupled to receive sensor data from the plurality of building sensors, the at least one controller configured to selectively change an operation state of at least one of the plurality of communication components based at least in part on received sensor data from at least one of the building sensors (¶0025, ¶0052).
(¶0047). In other words, service provider network is merely an option for the user to access a particular bandwidth. Therefore, before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of communicating with a service provider network, since having a limited universe of potential options (service that provide access to a bandwidth), the selection of any particular option (service provider network) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of providing the bandwidth for the system to communicate, either option would have been obvious to one of ordinary skill.

Regarding claim 14: Kummetz disclose the DAS of claim 13, wherein the at least one controller further comprises:
building controller in communication with each of the plurality of building sensor to receive sensor data from the at least one building sensor (controller unit 13); and 
a DAS communication controller in communication with each of the plurality of communication component to control the operation state of the at least one communication component, the DAS controller further in communication with the building controller to receive the sensor data from the at least one building sensor (Figure 3: master controller 30) (¶0061-0062).

Regarding claim 15: Kummetz disclose the DAS of claim 14, but does not explicitly disclose further comprising:
collocated sensor positioned within the at least one communication component of the plurality of communications component, the at least one controller communicatively coupled to receive sensor data from the at least one collocated sensor, the at least one controller configured to selectively change an operation state of the at least one communication component based at least in part on received sensor data from the at least one collocated sensor. However, this is just merely a duplication of what the already disclosed sensor is doing (¶0025, ¶0052 and ¶0062). Therefore, before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to duplicate the at least one senor with at least one collocated sensor since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 17: Kummetz disclose the DAS of claim 15, wherein at least one building sensor and collocated sensor is one of a light intensity sensor, image sensor, an audio sensor, a movement sensor, an acceleration sensor, a positon sensor, smoke detector sensor, a fire detector sensor, a gunshot detector, a gas detector, a water sensor, a humidity sensor, temperature sensor, a pressure sensor, a radio sensor, a radio frequency sensor, a sensor for the detection of explosions, a sensor configured to sense aggressive behavior, a sensor configured to detect violent behavior and a sensor configured to detect panic. (¶0025, ¶0052 and ¶0062).

Regarding claim 18: Kummetz disclose a method of managing reconfigurable communication components in a distributed antenna system (DAS), the method comprising:
(¶0061-0062); 
determining if the sensor data from the at least one building sensor requires a change in an operating state of at least one communication component providing communication services to the select area of the building is needed (¶0064); and 
when a change of operation of at least one communication component is determined, changing the operating state of the at least one communication component providing communication services to the select area of the building (¶0064).

Regarding claim 19: Kummetz disclose the method of claim 18, wherein the received sensor data is from at least one of a light intensity sensor, image sensor, an audio sensor, a movement sensor, an acceleration sensor, a positon sensor, smoke detector sensor and a fire detector sensor, a gunshot detector, a gas detector, a water sensor, a humidity sensor, temperature sensor, a pressure sensor, a radio sensor, a radio frequency sensor, a sensor for the detection of explosions, a sensor configured to sense aggressive behavior, a sensor configured to detect violent behavior and a sensor configured to detect panic. (¶0025, ¶0052 and ¶0062).

Regarding claim 20: Kummetz disclose the method of claim 18, but does not explicitly disclose further comprising:
receiving sensor data from at least one collocated sensor that is collocated with an associated communication component; and determining if the sensor data from the at least one collocated sensor requires a change in an operating state of at least one communication (¶0025, ¶0052 and ¶0062). Therefore, before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to duplicate the at least one senor with at least one collocated sensor since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 21: Kummetz disclose the method of claim 18, wherein changing the operating state of the at least one communication component includes at least one of switching the at least one communication component into a sleep mode (inactive), switching the at least one communication component into an enabled mode, switching the at least one communication component into a redundant mode and switching the at least one communication component into a reduce output power mode (¶0064).

Regarding claim 22: Kummetz disclose the method of claim 18, wherein changing the operating state of the at least one communication component includes controlling at least one of an output power in a downlink direction, an output power in an uplink direction, an on and off state, a mute state, an allocation of bandwidth, antenna direction, antenna directivity, antenna beam width and signal routing (¶0064).

Regarding claim 23: Kummetz disclose the method of claim 18, further comprising: assigning at least one of location information and time information to the received sensor data; and using the at least one of location and time information in determining if the sensor data from (¶0061 and ¶0064).

Regarding claim 24: Kummetz disclose the method of claim 18, further comprising:
assigning to the received sensor data historic sensor data information associated with a sensor generating the sensor data; and using the historic data information in determining if a change in an operating state of at least one communication component is needed (¶0025 and ¶0064: sensor data is received and then change in operation is made hence the sensor data is historic data).

Regarding claim 25: Kummetz disclose the method of claim 18, further comprising:
communicating the received sensor data from at least one building sensor between a building management controller to at least one communication controller of the DAS (¶0061).

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kummetz et al. (US 2015/0131520) in view of Poy et al. (US 2020/0118403).

Regarding claim 4: Kummetz disclose the communication component management system of claim 3, but does not explicitly disclose wherein the building controller further comprises:
at least one operator input configured to receive at least one of operator observed sensor data from the at least one sensor and operator observed conditions.

at least one operator input configured to receive at least one of operator observed sensor data from the at least one sensor and operator observed conditions (¶0044).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the building controller further comprises:
at least one operator input configured to receive at least one of operator observed sensor data from the at least one sensor and operator observed conditions, as disclose by Poy, to the system of Kummetz. The motivation is to allow operator feedback in case the sensor does not detect a particular data.

Regarding claim 9: Kummetz disclose the communication component management system of claim 8, but does not explicitly disclose wherein the building controller further comprises:
at least one operator input configured to receive at least one of operator observed sensor data from the at least one sensor and operator observed conditions.
In analogous art regarding building systems, Poy disclose wherein the building controller further comprises:
at least one operator input configured to receive at least one of operator observed sensor data from the at least one sensor and operator observed conditions (¶0044).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the building controller further comprises:
.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kummetz et al. (US 2015/0131520) in view of Seemann et al. (U*S 2017/0265124).

Regarding claim 7: Kummetz disclose the communication component management system of claim 6, but does not explicitly disclose wherein the at least one controller is configured to use a first protocol in communications with the at least one building sensors and a second protocol in communications with the at least one collocated sensor. However, the use of different protocols for different sensor is well known in the art as evidence by Seemann where it teaches the user of different protocols for different collocated sensors (¶0006).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the at least one controller is configured to use a first protocol in communications with the at least one building sensors and a second protocol in communications with the at least one collocated sensor, as disclose by Seemann, to the system of Kummetz. The motivation is to add flexibility, security and redundancy to the sensor communication, hence making the system more reliable.

Regarding claim 16: Kummetz disclose the DAS of claim 15, but does not explicitly disclose wherein the at least one controller is configured to use a first protocol in (¶0006).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the at least one controller is configured to use a first protocol in communications with the at least one building sensors and a second protocol in communications with the collocated sensor, as disclose by Seemann, to the system of Kummetz. The motivation is to add flexibility, security and redundancy to the sensor communication, hence making the system more reliable.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kummetz et al. (US 2015/0131520) in view of Oppenheimer (US 2014/0089243).

Regarding claim 12: Kummetz disclose the communication component management system of claim 1, but does not explicitly disclose further comprising:
at least one memory to store the sensor data and operating features implemented by the at least one controller. However, at least one memory to store the sensor data and operating features implemented by the at least one controller is a notoriously well-known component for any system as evidence by Oppenheimer where it teaches a system further comprising at least one memory to store the sensor data and operating features implemented by the at least one controller (¶0823).
.  

Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kummetz et al. (US 2015/0131520) in view of Tarlazzi et al. (US 2015/0119079).


Regarding claim 26: Kummetz disclose a method of controlling environmental states in an area, the method comprising:
monitoring for uplink radiation with a distributed antenna system (DAS) (¶0025 and ¶0031); and 
controlling the environmental conditions with the building controller based on the communicated detection and location information (¶0025 and ¶0031).
Kummetz does not explicitly disclose upon detection of uplink radiation in an area covered by the DAS, communicating detection and location information to a building controller that controls environmental conditions associated with the area covered by the DAS.
In analogous art regarding DAS, Tarlazzi disclose upon detection of uplink radiation in an area covered by the DAS, communicating detection and location information to a building controller that controls environmental conditions associated with the area covered by the DAS (¶0027-0028).


Regarding claim 27: The combination of Kummetz and Tarlazzi disclose the method of claim 26, wherein the environmental conditions include at least one of lighting, heating, cooling, terror attacks, detection of explosives, panic of crowds, gun shots, fire, flooding, time, intensity of uplink radio signals from user equipment, a sensor configured to sense aggressive behavior, a sensor configured to detect violent behavior and a sensor configured to detect panic (Kummetz: ¶0025).

Regarding claim 28: The combination of Kummetz and Tarlazzi disclose the method of claim 26, further comprising:
managing reconfigurable communication components of the DAS by; 
receiving sensor data from at least one building sensor that is part of a building control management system that is positioned to sense environmental conditions within a select area of a building (Kummetz: ¶0061); 
determining if the sensor data from the at least one building sensor requires a change in an operating state of at least one communication component providing communication services to the select area of the building is needed (Kummetz: ¶0064); and 
(Kummetz: ¶0064).


Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689